Title: General Orders, 5 June 1781
From: Washington, George
To: 


                            Head Quarters New Windsor Tuesday June 5 1781
                            
                        ParolesCountersigns	Colonel Hazen’s regiment to embark tomorrow morning at Fishkill landing where transports are provided for
                            them.
                        The Honorable the Congress have been pleased to pass the following Resolves
                        By the United States in Congress Asssembled May 25th 1781
                        The Report of the Committee on the Letter of the 20th of december last from the Commander in Chief was taken
                            into consideration whereupon
                        Resolved That the battalion promotions in the infantry to the rank of commanding officer inclusive where such
                            Battalion is annexed to any State be in the line of such state.
                        That in regiments of infantry or Legionary corps not annexed to particular States Promotions to the rank of
                            commanding officer inclusive be regimental or Legionary.
                        That promotions in the Cavalry and Artillery be Regimental to the rank of commanding officer inclusive.
                        That the promotion of Battalion officers to the rank of Brigadiers be confined to the following districts in
                            each of which Brigadiers when necessary shall be made from the Senior officer of that district without regard to any
                            particular state.
                        That New Hampshire and Massachusetts be entitled to four 
                         Brigadiers.
                        Rhode Island and Connecticutt two ditto New York and New Jersey including Colo. Hazen’s regmt
                         two ditto 
                        Pennsylvania two ditto 
                        Delaware and Maryland two ditto
                        Virginia three ditto
                        North Carolina one ditto
                        South Carolina and Georgia one ditto
                        That whenever a Brigadier shall be wanting for the Troops of either of those districts he shall be made from
                            the senior Battalion officer without regarding the state to which he belongs.
                        That in the Cavalry and Artillery Brigadiers shall be made from the eldest regimental officers in the Corps
                            respectively.
                        That Major Generals shall be made from the oldest Brigadiers in the Army whether belonging to the Infantry
                            Cavalry or Artillery.
                        That all Brigadiers hereafter to be made shall have relative rank respecting each other agreeable to the date
                            of their last battalion Commissions priority of Appointments not withstanding.
                        That Tench Tilghman Esqr. receive the Commission of Lieutenant Colonel in the line of the Army and take rank
                            from the first of April 1777.
                        That Doctor James McHenry receive the Commission of Major in the Army of the United States to take rank from
                            the 30th of October last.
                        That Officers not annexed to any line serving in the family of the Commander in Chief and those serving as
                            Aid D. Camps with other General Officers retain the rank they now hold and shall be eligible to command upon detachments
                            when the Commander in Chief or commanding officer of a department shall think proper.
                        That all Officers who are hostages and are liable to be called for by the enemy and are not continued in the
                            line of any State shall be entitled to their full pay untill redeemed and to Half pay for life afterwards in the same
                            manner as officers of equal rank reduced by the late Arrangement, and that it be recommended to the Respective States in
                            the line of which they were at the time of their becoming Hostages to make good to them their Depreciation and also to pay
                            them such Sums as are or may become due to them and charge the same to the United States.
                        That Lieutenant Colonels, Commandants, of battalions be not considered in different Grades from other
                            Lieutenant Colonels of the Line.
                        The Commander in Chief thinks proper to direct that all Vacancies should be filled to the present time
                            agreeably to the rules of Promotion formerly established. From this period it is expected the foregoing Regulations
                            respecting Promotion will be strictly adhered to throughout the Line of the army.
                    